Exhibit 10.1

EXECUTION

AMENDMENT NO. 6 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 6 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Amendment
No. 6”), dated as of November 7, 2006, by and among J. Crew Operating Corp., a
Delaware corporation (“Operating”), J. Crew Inc., a New Jersey corporation (“J.
Crew”), Grace Holmes, Inc., a Delaware corporation doing business as J. Crew
Retail (“Retail”), H.F.D. No. 55, Inc., a Delaware corporation doing business as
J. Crew Factory (“Factory”, and together with J. Crew, Retail and Operating,
each individually a “Borrower” and collectively, “Borrowers”), J. Crew Group,
Inc., a Delaware corporation (“Parent”), Madewell Inc., a Delaware corporation
(“Madewell”) and J. Crew International, Inc., a Delaware corporation (“JCI”, and
together with Parent and Madewell, each individually a “Guarantor” and
collectively, “Guarantors”), the parties from time to time to the Loan Agreement
(as hereinafter defined) as lenders (each individually, a “Lender” and
collectively, “Lenders”) and Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation, a national banking association, in its
capacity as administrative agent and collateral agent for Lenders pursuant to
the Loan Agreement (in such capacity, “Agent”).

WITNESSETH :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances and provide other financial accommodations to Borrowers as set
forth in the Amended and Restated Loan and Security Agreement, dated
December 23, 2004, by and among Agent, Lenders, Borrowers and Guarantors, as
amended by Amendment No. 1 to Amended and Restated Loan and Security Agreement
dated as of October 10, 2005, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of May 15, 2006, Amendment No. 3 to Amended and
Restated Loan and Security Agreement dated as of May 15, 2006, Amendment No. 4
to Amended and Restated Loan and Security Agreement dated as of June 26, 2006
and Amendment No. 5 to Amended and Restated Loan and Security Agreement dated as
of July 10, 2006 (as the same is amended and supplemented hereby and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto (collectively, together with the Loan Agreement, the “Financing
Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Financing Agreements; and

WHEREAS, Agent and Lenders are willing to agree to such amendments to the
extent, and subject to, the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Definitions.

1.1 Additional Definition. As used herein or in the Loan Agreement or any of the
other Financing Agreements, the term “Amendment No. 6” shall mean Amendment
No. 6 to Amended and Restated Loan and Security Agreement, dated as of
November 7, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as the
same now exists and may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced, and the Loan Agreement and the other
Financing Agreements shall be deemed and are hereby amended to include, in
addition and not in limitation, such definition

1.2 Amendment to Definition. The definition of “Deposit Account Control
Agreement” in Section 1.46 of the Loan Agreement is hereby amended by deleting
such definition in its entirety and replacing it with the following:

“Deposit Account Control Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, by and among Agent, the Borrower or
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and such
other terms and conditions as Agent may require.

1.3 Interpretation. For purposes of this Amendment No. 6, all terms used herein,
including those terms used or defined in the recitals hereto, shall have the
respective meanings assigned thereto in the Loan Agreement.

Section 2. Amendment to Loan Agreement.

2.1 Collection of Accounts. Section 6.3(a) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“6.3 Collection of Accounts.

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 to the Information Certificate and subject to
Section 5.2(d) hereof such other banks as such Borrower or Guarantor may
hereafter select. The banks set forth on Schedule 8.10 to the Information
Certificate constitute all of the banks with which Borrowers and Guarantors have
deposit account arrangements and merchant payment arrangements as of the date
hereof and identifies each of the deposit accounts at such banks that are used
solely for receiving store receipts from a retail store location of a Borrower
(together with any other deposit accounts at any time established or used by any
Borrower for receiving such store receipts from any

 

2



--------------------------------------------------------------------------------

retail store location, collectively, the “Store Accounts” and each individually,
a “Store Account”) or otherwise describes the nature of the use of such deposit
account by such Borrower.

(i) Each Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of such Borrower on each Business Day
into the Store Account of such Borrower used solely for such purpose. All such
funds deposited into the Store Accounts shall be sent by wire transfer or other
electronic funds transfer no less frequently than weekly or more frequently upon
Agent’s request at any time after a Direct Remittance Event to the Blocked
Accounts as provided in Section 6.3(a)(ii) below, except nominal amounts which
are required to be maintained in such Store Accounts under the terms of such
Borrower’s arrangements with the bank at which such Store Accounts are
maintained, which nominal amounts shall not exceed $5,000 as to any individual
Store Account at any time.

(ii) Each Borrower shall establish and maintain, at its expense, deposit
accounts with such banks as are reasonably acceptable to Agent (the “Blocked
Accounts”) into which each Borrower shall promptly either cause all amounts on
deposit in the Store Accounts of such Borrower to be sent as provided in
Section 6.3(a)(i) above or shall itself deposit or cause to be deposited all
proceeds from sales of Inventory, all amounts payable to each Borrower from
Credit Card Issuers and Credit Card Processors and all other proceeds of
Collateral. Borrowers and Guarantors shall deliver, or cause to be delivered to
Agent a Deposit Account Control Agreement duly authorized, executed and
delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof or at any time and from time to time on or after a Direct
Remittance Event, Agent may become the bank’s customer with respect to any of
the Blocked Accounts and promptly upon Agent’s request, Borrowers shall execute
and deliver such agreements and documents as Agent may reasonably require in
connection therewith. Agent shall instruct the depository banks at which the
Blocked Accounts are maintained to transfer the funds on deposit in the Blocked
Accounts to such operating bank account of Borrowers as Borrower Agent may
specify in writing to Agent until such time on or after a Direct Remittance
Event as Agent shall notify the depository banks otherwise. Without limiting any
other rights or remedies of Agent or Lenders, Agent may, at its option, instruct
the depository banks at which the Blocked Accounts are maintained to transfer
all available funds received or deposited into the Blocked Accounts to the Agent
Payment Account at any time on or after a Direct Remittance Event. For purposes
hereof, a “Direct Remittance Event” shall exist and be continuing at any time
(A) a Default or Event of Default shall exist or have occurred and be continuing
or (B) the Excess Availability shall at any time be less than $20,000,000. Upon
and after a Direct Remittance Event, Agent shall be authorized to direct all of
the depository banks at which Blocked Accounts are maintained to remit by
federal funds wire transfer all funds received or deposited into such Blocked
Accounts and related deposit accounts to the Agent Payment Account or as Agent
may direct. Each

 

3



--------------------------------------------------------------------------------

Borrower and Guarantor agrees that all payments made to such Blocked Accounts on
or after a Direct Remittance Event and all other funds received and collected by
Agent or any Lender, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to
Agent, for the benefit of Lenders, in respect of the Obligations and therefore
shall constitute the property of Agent and Lenders to the extent of the then
outstanding Obligations.

(iii) Without limiting any other rights or remedies of Agent or Lenders, Agent
may, at its option, instruct the securities intermediary or other Person party
to an Investment Property Control Agreement that no funds in any investment
account or other account subject to such agreement may be transferred except to
the Blocked Accounts or otherwise paid to the Agent Payment Account at any time
on or after a Direct Remittance Event or at any time on or after Agent receives
a notice of the intention of the securities intermediary or other party thereto
to terminate such Investment Property Control Agreement.

2.2 Additional Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the other
Financing Agreements, each of Borrowers and Guarantors, jointly and severally,
hereby represents, warrants and covenants with and to Agent and Lenders (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Financing Agreements) that as of the date hereof, this Amendment No. 6 has
been duly executed and delivered by all necessary action on the part of
Borrowers and Guarantors and, if necessary, their respective stockholders, and
is in full force and effect as of the date hereof and the agreements and
obligations of Borrowers and Guarantors contained herein constitute legal, valid
and binding obligations of Borrowers and Guarantors enforceable against
Borrowers and Guarantors in accordance with their respective terms.

Section 3. Conditions.

The effectiveness of each of the amendments set forth in this Amendment No. 6
shall be subject to the satisfaction of each of the following conditions:

(a) Agent shall have received an original of this Amendment No. 6, duly
authorized, executed and delivered by Borrowers and Guarantors;

(b) Agent shall have received all consents of Lenders required for the
amendments provided for herein;

(c) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Borrowers and Guarantors have obtained all necessary consents and
approvals to the execution, delivery and performance of this Amendment No. 6,
which are and shall remain in full force and effect; and

(d) after giving effect to each of the consents and amendments set forth herein,
no Default or Event of Default shall exist or have occurred.

 

4



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.1 Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects, the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of effective date
hereof. The Loan Agreement and this Amendment No. 6 shall be read and construed
as one agreement. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment No. 6 shall
control.

4.2 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as may be necessary, in
the reasonable discretion of Agent, to effectuate the provisions and purposes of
this Amendment No. 6.

4.3 Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York without regard to principles of conflicts of
law or other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.

4.4 Binding Effect. This Amendment No. 6 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

4.5 Counterparts. This Amendment No. 6 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 6, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties thereto. Delivery of an executed counterpart of this
Amendment No. 6 by telefacsimile or other electronic means shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 6. Any party delivering an executed counterpart of this Amendment
No. 6 by telefacsimile or other electronic means also shall deliver an original
executed counterpart of this Amendment No. 6, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment No. 6 as to such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

J. CREW OPERATING CORP. J. CREW INC. GRACE HOLMES, INC. d/b/a J. CREW RETAIL
H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY J. CREW GROUP, INC. MADEWELL INC. By:
 

/s/ James S. Scully

Name:   James S. Scully Title:   Executive Vice President and Chief   Financial
Officer J. CREW INTERNATIONAL, INC. By:  

/s/ Nicholas P. Lamberti

Name:   Nicholas P. Lamberti Title:   Vice President and Controller

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRIOR PAGE]

 

WACHOVIA BANK, NATIONAL

ASSOCIATION, successor by merger to Congress

Financial Corporation, as Agent and as Lender

By:  

/s/ Jason Searle

Title:   Vice President

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA N.A. By:  

/s/ Christine Hutchinson

Title:   Vice President

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

SIEMEN’S FINANCIAL SERVICES, INC. By:  

/s/ Mark Picillo

Title:   Vice President

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

/s/ Kim Nguyen

Title:   Vice President

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

LASALLE RETAIL FINANCE, a division of

Lasalle Business Credit, as agent for Standard

Federal Bank National Association

By:  

/s/ Roger Malouf

Title:   AVP

[Signature Page to Amendment No. 6 to Amended and Restated Loan and Security
Agreement]